HENRY VANACKER, JR., ESQ. Town Attorney, Champlain
We acknowledge receipt of your letter in which you inquire whether a fire district commissioner simultaneously may be treasurer of the fire department or of a fire company in the fire district. We assume the inquiry relates to a fire district organized and operating under Town Law Article 11 (§§ 170-189).
Town Law § 174, subdivision 4 prohibits a fire district commissioner from being at the same time the fire district treasurer. We do not find in the statute any reference to the office of fire department treasurer. The only fire department officers we find referred to in the statute are chief engineers and assistant chief engineers. There are statutory references to the fire department of a fire district but no definition of the same and no provision is made for any separate entity constituting a fire department of a fire district. A pragmatic approach could be that the fire department of a fire district seems to be the sum total of the fire companies and firemen comprising the fire district. With this in mind, we construe your reference to fire department treasurer to mean fire district treasurer. This being the case, the prohibition in Town Law § 174, subdivision 4 applies and a fire district commissioner may not be a fire district treasurer at the same time.
A fire district and its fire department may consist of any number of fire companies. Many consist of only one company and many consist of several. Each company usually is a separate corporation and, for lack of a better analogy, may be said in a very general way to be a subsidiary corporation of the fire district and its fire department. As such, it has its own officers and by-laws and one of the officers is a treasurer who has no function to perform in connection with fire district purposes except the same function as all of the other volunteer firemen. There is no prohibition against a fire district commissioner simultaneously being the treasurer of a fire company in the fire district or fire department of the fire district and there is no incompatibility between the functions to be performed in those capacities. The only possible incompatibility would be that being a volunteer fireman and a fire district commissioner might involve a subordination of one position to the other; however, any such theoretical conflict is permitted by the specific provisions in Town Law, § 175, subdivision 3 which authorizes a volunteer fireman to be a fire district commissioner, treasurer or secretary.
In our opinion, a fire district commissioner may not hold the office of treasurer of the fire district but may hold the office of treasurer of a fire company.
We enclose herewith for your examination copies of informal opinions of this office published in 1974 Op. Atty. Gen. 281 and 1976 Op. Atty. Gen. 301. You will note from these opinions that the prohibitions contained therein apply to line officers who exercise or may exercise a command function in connection with fighting fires or other authorized operations of the fire district. A fire company treasurer does not perform any duties which relate to the exercise of the command function.